DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  It appears that the word “provided” should be replaced with –provider--.  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities:
Page 3, Line 10:  Reference numbers are usually not included in the Summary section of the specification.
Page 4, Line 11:  The comma after the word “aspect” is not needed.
Page 6, Lines 13 and 16:  The bait matrix seen in Figures 16 and 16A are numbered –124--, not “123”.  Also, reference numbers are usually not included in the Brief Description of the Drawings.
Page 6, Line 19 – Page 8, Line 2:  Such detailed descriptions of the drawings are not necessary in the Brief Description of the drawings.  They are usually reserved for the Detailed Description that follows.
Page 14, Line 9:  The word “it” should be capitalized as it is the beginning of a sentence.
Page 32, Line 31:  One of the words “a” or “the” should be deleted before “solid composite”.
Page 35, Line 5:  The bait matrix shown in Figure 16 is numbered –124--.
Page 36, Line 19:  The bait matrix in Figures 2 and 3 is numbered –124--.
Page 47, Line 30:  The sentence “Than fall back to sleep.” is a fragment that should be connected to the previous sentence.  Also, the word “Than” should be replaced with –Then--.
Page 53, Line 5:  The correct article before “consumable” should be –a--, not “an”.
Page 55, Line 25:  There is no Figure 296.  This should read --Fig. 29--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cink [US 2016/0219858] (supplied by applicant).
For claim 1, the pest control and detection system (Title: pest monitoring system) taught by Cink includes the following claimed subject matter, as noted, 1) the claimed bait matrix is met by the bait product (No. 113) that is one or more of consumable and dislodgeable (Paragraph 19: palatable and more suitably attractive to termites) comprising at least one carrier material (material matrix No. 115), and configured with a first end and a second end (see cylindrical shape in Figures 3 and 4), 2) the claimed sensor is met by the conductive sensor (No. 116) operable to sense at least one characteristic of an environment (Paragraph 21: reactive upon exposure to the environment) in which the matrix is located, and 3) the claimed control unit is met by the communication member (No. 121) held in assembly with the bait matrix and sensor (see Figs. 4 and 5), the control unit being further operable to transmit signals indicative of at least one characteristic (Paragraph 23: assess the at least one electrical characteristic of the sensor and to transmit a signal indicative of the at least one electrical characteristic of the sensor) of the environment in which the bait matric is located (Paragraph 27: level of exposure to the environment of the filaments of the sensor).
For claim 2, the sensor of Cink is an environmental sensor (Paragraph 21: reactive upon exposure to the environment) and the control unit is further operable to transmit signals indicative of the at least one environmental characteristic sensed by the environmental sensor (Paragraph 23: assess the at least one electrical characteristic of the sensor and to transmit a signal indicative of the at least one electrical characteristic of the sensor; Paragraph 27: level of exposure to the environment of the filaments of the sensor).
For claim 3, the environmental sensor (No. 116) of Cink comprises a moisture sensor (Paragraph 21: e.g., moisture, air, soil, termite by-products).
For claim 4, the claimed data collection system is met by the interrogator device (No. 123) that receives signals from the communication member (No. 121; Paragraph 26: receives a return signal from the communication member 121 as to the status of the respective monitoring device) configured to receive one or more signals from the control unit.
For claim 5, the interrogator device (No. 123) of Cink transmits signals to a distributed network system (Paragraph 30: wireless communication, internet, cellular service or other suitable communication system).
For claim 6, the claimed data management, storage or analysis system is met by the remote monitoring system (No. 131; Paragraph 31: allows the stations 101 at a particular location to be continuously monitored from the remote monitoring system) of Cink.
For claim 7, the remote monitoring system (No. 131) of Cink may be the offices of a service technician (Paragraph 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cink in view of Barber et al [U.S. 7,348,890].
For claim 8, the system of Cink transmits signals from its interrogation devices.  Also, different communication networks can be used to transmit the signals, including RFID, Bluetooth, Wide area networks, cellular communications, and satellite communication (Paragraph 23).  However, there is no specific mention of a communication portal to indicate the pest activity.
Using different communication methods is not new in the prior art.  The pest control technique taught by Barber installs pest control devices (No. 110) installed about an area or building (No. 22) that also uses a hand-held interrogator (No. 30) that can locate and communicate with the devices that also include one or more environmental sensors (Abstract) to evaluate and predict pest behavior.  In one embodiment (Fig. 12), a plurality of devices (No. 310, 410) are placed in the vicinity of a building (No. 622) that are then connected to a data collection unit (No. 340) positioned within the building.  This data collection unit is then in communication with a remote data collection site (No. 640) using a communication channel (No. 650).  This communication channel could be a telephone line, computer network such as the Internet or any other communication channel type that would occur to one skilled in the art (Col. 12, Lns. 7-10).
One advantage of the Barber configuration is to enable a service provider to evaluate the condition of the pest control system without having to travel to the building site.  Also, the Barber reference shows that this can be accomplished with typical and common communication channels or portals that have been known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a communication portal in the system of Cink for the purpose of using a common communication protocol.
For claim 9, the remote monitoring system (No. 131) of Cink may be the offices of a service technician (Paragraph 30).  Also, the data collection site (No. 640) of Barber may be used by a pest control service provider (Col. 12, Ln.13).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cink et al [U.S. 10,085,435] includes a conductive bait matrix.
Cink et al [U.S. 10,729,116] teaches a palatable bait matrix.
Austin et al [U.S. 11,051,504] intersperses conductive particles in foam.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
2/8/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687